Name: Commission Regulation (EU) 2019/978 of 14 June 2019 amending the Annex to Regulation (EU) No 579/2014 granting derogation from certain provisions of Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council as regards the transport of liquid oils and fats by sea (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: chemistry;  health;  maritime and inland waterway transport;  processed agricultural produce;  marketing;  organisation of transport;  foodstuff
 Date Published: nan

 17.6.2019 EN Official Journal of the European Union L 159/26 COMMISSION REGULATION (EU) 2019/978 of 14 June 2019 amending the Annex to Regulation (EU) No 579/2014 granting derogation from certain provisions of Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council as regards the transport of liquid oils and fats by sea (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1), and in particular Article 13(2) thereof, Whereas: (1) Commission Regulation (EU) No 579/2014 (2) provides for a derogation from point 4 of Chapter IV of Annex II to Regulation (EC) No 852/2004 as regards the transport in seagoing vessels of liquid oils and fats intended for or likely to be used for human consumption under certain conditions. (2) Those conditions relate to the shipping equipment and practices as well as to criteria as regards substances to be transported in a seagoing vessel as previous cargo. Substances that fulfil those criteria are listed in the Annex to Regulation (EU) No 579/2014 (list of acceptable previous cargoes). (3) In its scientific opinion of 24 November 2016 (3), the European Food Safety Authority (the Authority) evaluated methylacetate, ethyl-tert-butyl ether, ammonium sulphate and calcium lignosulphonate for acceptability as previous cargoes. The Authority concluded that methylacetate and ethyl-tert-butyl ether meet the criteria for acceptability as a previous cargo, that for ammonium sulphate only food-grade products meet the acceptability criteria and that calcium lignosulphonate does not meet those criteria. (4) It is therefore appropriate to amend the list of acceptable previous cargoes set out in the Annex to Regulation (EU) No 579/2014. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 579/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 1. (2) Commission Regulation (EU) No 579/2014 of 28 May 2014 granting derogation from certain provisions of Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council as regards the transport of liquid oils and fats by sea (OJ L 160, 29.5.2014, p. 14). (3) EFSA Journal 2017;15(1):4656. ANNEX The Annex to Regulation (EU) No 579/2014 is amended as follows: (1) The following entry is inserted after the entry for 2-ethylhexanol: Ethyl-tert-butyl ether 637-92-3 (2) The following entry is inserted after the entry for methanol: Methylacetate 79-20-9